Exhibit 10.24

TRUST AGREEMENT

Dated as of December 1, 2009

among

UNION FIDELITY LIFE INSURANCE COMPANY,

as Grantor

GENWORTH LIFE INSURANCE COMPANY OF NEW YORK,

as Beneficiary

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Trustee



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

   PAGE

1. Deposit of Assets to the Trust Account

   2

2. Withdrawal of Assets from the Trust Account

   3

3. Redemption, Investment and Substitution of Assets

   3

4. The Income Account

   4

5. Right to Vote Assets

   4

6. Corporate Actions

   4

7. Additional Rights and Duties of the Trustee

   4

8. The Trustee’s Compensation, Expenses, etc.

   6

9. Resignation or Removal of the Trustee

   7

10. Termination of the Trust Account

   7

11. Definitions

   8

12. Governing Law

   9

13. Successors and Assigns

   9

14. Severability

   9

15. Entire Agreement

   9

16. Amendments

   9

17. Notices, etc.

   10

18. Headings

   11

19. Counterparts

   11

20. USA Patriot Act

   11

21. Required Disclosure

   11

22. Representations

   11

Signature Page

   12

EXHIBIT A - List of Assets Deposited in the Trust Account

EXHIBIT B - Specific Categories of Assets for Investments and Substitutions
within the Trust Account



--------------------------------------------------------------------------------

TRUST AGREEMENT

TRUST AGREEMENT, dated as of December 1, 2009 (the “Agreement”), shall be
between and among Union Fidelity Life Insurance Company, an Illinois corporation
(the “Grantor”), Genworth Life Insurance Company of New York, a New York
corporation (the “Beneficiary”) and Deutsche Bank Trust Company Americas, a New
York banking corporation (the “Trustee”). The Grantor, the Beneficiary and the
Trustee are hereinafter each sometimes referred to individually as a “Party” and
collectively as the “Parties.”

WITNESSETH:

WHEREAS, the Grantor desires to transfer assets to the Trustee for deposit in a
trust account (the “Trust Account”);

WHEREAS, the Trustee has agreed to act as Trustee hereunder, and to receive and
hold such assets in a safe place in trust in the Trust Account for the sole use
and benefit of the Beneficiary; and

WHEREAS, this Agreement shall not be subject to any conditions or qualifications
outside of this Trust Agreement, is made for the sole use and benefit of the
Beneficiary and for the purpose of setting forth the duties and powers of the
Trustee with respect to the Trust Account.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the premises and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
hereby agree as follows:

1. Deposit of Assets to the Trust Account.

 

(a) The Grantor shall establish the Trust Account and the Trustee shall
administer the Trust Account in its name as Trustee for the sole benefit of the
Beneficiary. The Trust Account shall be subject to withdrawal by the Beneficiary
solely as provided herein. The Trustee hereby accepts the Trust Account upon the
terms set forth in this Trust Agreement.

 

(b) The Grantor shall transfer to the Trustee, for deposit to the Trust Account,
cash and Eligible Securities (as hereinafter defined), including the assets
listed in Exhibit A hereto (all such assets, together with the proceeds thereof,
all investments of such assets and proceeds in other assets, and all
substitutions of such assets and proceeds for other assets, are herein referred
to individually as an “Asset” and collectively as the “Assets”). The Assets
shall consist only of cash (United States legal tender) and Eligible Securities
(as hereinafter defined). All Assets shall be maintained by the Trustee in the
Trust Account separate and distinct from all other assets on the books of the
Trustee and in accordance with the terms of this Trust Agreement. In the event
of any payment default as to any Asset in the Trust Account or in the event that
any Asset is no longer an Eligible Security, the Grantor shall, within five
(5) business days after receiving notice from the Trustee, or the Grantor having
knowledge of such default or ineligibility, substitute other Assets which meet
the requirements of an Eligible Security, and having a current fair market value
equal to the impaired Assets.

 

(c) The Grantor hereby represents and warrants that all Assets transferred by
the Grantor to the Trustee for deposit to the Trust Account and all Assets
invested and substituted at the direction of the Grantor hereunder (i) will be
in such form that the Beneficiary whenever necessary may, and the Trustee upon
direction by the Beneficiary will, negotiate any such Assets without consent or
signature from the Grantor or any Person in accordance with the terms of this
Agreement (ii) will consist only of cash and Eligible Securities, and (iii) that
the Grantor has at the time of transfer into this Trust Account good and
marketable title to the Assets to be so transferred and each Asset shall be at
the time of transfer free and clear of all claims, liens, interests and
encumbrances (other than those arising under this Trust Agreement).

 

(d) Prior to depositing the Assets into the Trust Account, and from time to time
thereafter as required, the Grantor shall execute assignments, endorsements in
blank, or transfer legal title to the Trustee of all shares, obligations or
other Assets requiring assignments, so that, to the extent, practicable, the
Beneficiary whenever may, and the Trustee upon the direction by the Beneficiary
will, negotiate any such assets without the consent or signature from the
Grantor or any other person or entity. The Grantor shall give all notices and
take all actions as the Trustee deems appropriate in order to cause payments due
or that become due on any asset within the Trust Account to be paid to the
Trustee. The Grantor shall not make or consent to any waiver, amendment or
restriction on transfer with respect to any Asset in the Trust Account, in each
case without the Beneficiary’s prior written consent.

 

2



--------------------------------------------------------------------------------

2. Withdrawal of Assets from the Trust Account.

 

(a) Without notice to or the consent of the Grantor, the Beneficiary shall have
the right, at any time and from time to time, to withdraw Assets from the Trust
Account, upon written notice to the Trustee (“Withdrawal Notice”). The
Withdrawal Notice may designate a third party (the “Designee”) to whom Assets
specified therein shall be delivered. The Beneficiary need present no statement
or document in addition to a Withdrawal Notice in order to withdraw any Assets.

 

(b) Upon receipt of a Withdrawal Notice, the Trustee shall immediately take any
and all steps necessary to transfer the Assets specified in such Withdrawal
Notice, and shall deliver such Assets to or for the account of the Beneficiary,
or such Designee as specified in such Withdrawal Notice.

 

(c) The Grantor may seek approval from the Beneficiary to withdraw Assets from
the Trust Account. Upon approval of the Beneficiary, whose approval shall not be
unreasonably withheld, the Beneficiary shall instruct the Trustee to transfer
such Assets to the Grantor. Subject to paragraph (a) of this Section 2 and to
Section 3 of this Agreement, in the absence of a Withdrawal Notice the Trustee
shall allow no withdrawal or substitution of any Asset from the Trust Account.

3. Redemption, Investment and Substitution of Assets.

 

(a) The Trustee shall surrender for payment all maturing Assets and all Assets
called for redemption and deposit the principal amount of the proceeds of any
such payment to the Trust Account.

 

(b) The Beneficiary authorizes the Trustee to invest in, and accept
substitutions of, Assets within the Trust Account that may, from time to time,
be requested by Grantor or its designated investment advisor, provided that such
investments and substitutions fall within the specific categories of investments
described in Exhibit B hereto. The Trustee shall determine that the requested
investments and substitutions are at least equal in market value to the Assets
withdrawn prior to executing any such request by the Grantor.

 

(c) All investments and substitutions of securities referred to in Sections
3(b), above, shall be in compliance with the relevant provisions of the New York
Insurance Law, as set forth in the definition of “Eligible Securities” in
Section 11 of this Agreement. Any instruction or order concerning such
investments or substitutions of securities shall be referred to herein as an
“Investment Order.” The Trustee shall execute Investment Orders and settle
securities transactions by itself or by means of an agent or broker. The Trustee
shall not be responsible for any act or omission, or for the solvency, of any
such agent or broker,

 

(d) When the Trustee is directed to deliver Assets against payment, delivery
will be made in accordance with generally accepted market practice.

 

3



--------------------------------------------------------------------------------

(e) Any loss incurred from any investment pursuant to the terms of this
Section 3 shall be borne exclusively by the Trust Account.

4. The Income Account.

The interest and dividends generated by the Assets in the Trust Account shall be
the property of the Grantor, and shall be promptly forwarded to the Grantor upon
receipt by the Trustee, paid to the Grantor’s Income Account (as defined
herein), or credited to another account of the Grantor in accordance with
written instructions provided from time to time by the Grantor to the Trustee.
All such payments shall be posted and credited by the Trustee, subject to
deduction of the Trustee’s compensation and expenses as provided in Section 8 of
this Agreement, if any, in a separate account established in the name of the
Grantor (the “Income Account”). This Income Account shall be maintained for the
Grantor’s sole benefit at an office of the Trustee in New York City. Any
interest or dividend automatically posted and credited on the payment date to
the Income Account which is not subsequently received by the Trustee shall be
reimbursed by the Grantor to the Trustee and the Trustee may debit the Income
Account for this purpose.

5. Right to Vote Assets

The Trustee shall forward all annual stockholder reports and all proxies and
proxy materials relating to all Assets in the Trust Account to the Grantor. The
Grantor shall have the full and unqualified right to vote any Assets in the
Trust Account. The Grantor agrees that it will warrant and defend the title of
the Assets, and the interest of the Beneficiary and the Trustee herein against
all claims of all persons.

6. Corporate Actions.

Whenever there are voluntary rights that may be exercised or alternate courses
of action that may be taken by reason of the Grantor’s ownership of Eligible
Securities, the Grantor or its designee shall be responsible for making any
decisions relating thereto and for directing the Trustee to act. The Trustee
shall notify the Grantor or its designee of rights or discretionary actions with
respect to Eligible Securities as promptly as practicable under the
circumstances, provided that the Trustee has actually received notice of such
right or discretionary corporate action from the relevant depository, etc.
Absent actual receipt of such notice, the Trustee shall have no liability for
failing to so notify the Grantor or its designee. Absent the Trustee’s timely
receipt of instructions, the Trustee shall not be liable for failure to take any
action relating to or to exercise any rights conferred by such Eligible
Securities.

7. Additional Rights and Duties of the Trustee.

 

(a) The Trustee shall notify the Grantor and the Beneficiary in writing within
ten days following each deposit to, or withdrawal from, the Trust Account.

 

4



--------------------------------------------------------------------------------

(b) Before accepting any Asset for deposit to the Trust Account, the Trustee
shall determine that such Asset is in such form that the Beneficiary whenever
necessary may, or the Trustee upon direction by the Beneficiary will, negotiate
such Asset without consent or signature from the Grantor or any Person other
than the Trustee in accordance with the terms of this Agreement.

 

(c) The Trustee may deposit any Assets in the Trust Account in a book-entry
account maintained at the Federal Reserve Bank of New York or in depositories
such as the Depository Trust Company and the Participants Trust Company. The
Trustee shall have no liability whatsoever for the action or inaction of any
depositary or for any losses resulting from the maintenance of Eligible
Securities with a depositary. Assets may be held in the name of a nominee
maintained by the Trustee or by any such depository.

 

(d) The Trustee shall accept and open all mail directed to the Grantor or the
Beneficiary in care of the Trustee.

 

(e) The Trustee shall keep full and complete records of the administration of
the Trust Account in accordance with all applicable law. The Trustee shall
furnish to the Grantor and the Beneficiary a statement of all Assets in the
Trust Account at the end of each calendar month, but in no event later than
seven (7) business days after the month end, which shall include the market
value of such Assets as of the end of the calendar month. The statement shall be
provided in an electronic format reasonably accessible to the Company and the
Grantor.

 

(f) Upon the request of the Grantor or the Beneficiary, the Trustee shall
promptly permit the Grantor or the Beneficiary, their respective agents,
employees or independent auditors to examine, audit, excerpt, transcribe and
copy, during the Trustee’s normal business hours, any books, documents, papers
and records relating to the Trust Account or the Assets.

 

(g) Unless otherwise provided in this Agreement, the Trustee is authorized to
follow and rely upon all instructions given by officers of the Grantor or the
Beneficiary and by attorneys-in-fact acting under written authority furnished to
the Trustee by the Grantor or the Beneficiary, including, without limitation,
instructions given by letter, facsimile transmission or electronic media, if the
Trustee believes such instructions to be genuine and to have been signed, sent
or presented by the proper party or parties. In the absence of negligence, the
Trustee shall not incur any liability to anyone resulting from actions taken by
the Trustee in reliance in good faith on such instructions. The Trustee shall
not incur any liability in executing instructions from (i) any attorney-in-fact
prior to receipt by it of notice of the revocation of the written authority of
the attorney-in-fact, or (ii) any officer of the Grantor or Beneficiary.

 

(h) The duties and obligations of the Trustee shall only be such as are
specifically set forth in this Agreement, as it may from time to time be
amended, and no implied duties or obligations shall be read into this Agreement
against the Trustee. The Trustee shall not be liable except for its own
negligence, willful misconduct or lack of good faith.

 

(i) No provision of this Agreement shall require the Trustee to take any action
which, in the Trustee’s reasonable judgment, would result in any violation of
this Agreement or any provision of law.

 

5



--------------------------------------------------------------------------------

(j) Anything in this Agreement to the contrary notwithstanding, in no event
shall the Trustee, be liable under or in connection with this Agreement for
indirect, special, incidental, punitive or consequential losses or damages of
any kind whatsoever, including but not limited to lost profits, whether or not
foreseeable, even if the Trustee, has been advised of the possibility thereof
and regardless of the form of action in which such damages are sought.

 

(k) The Trustee shall not be responsible for the existence, genuineness or value
of any of the Assets or for the validity, perfection, priority or enforceability
of the liens in any of the Assets, whether impaired by operation of law or by
reason of any action or omission to act on its part hereunder, except to the
extent such action or omission constitutes negligence, bad faith or willful
misconduct on the part of the Trustee, for the validity of title to the Assets,
for insuring the Assets or for the payment of taxes, charges, assessments or
liens upon the Assets.

 

(l) The Trustee shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of Trustee, including, but not limited to, any act
or provision of any present or future law or regulation or governmental
authority, any act of God or war or terrorism, accidents, labor disputes, loss
or malfunction of utilities or computer software or hardware, or the
unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility.

 

(m) The Trustee shall notify the Grantor and Beneficiary in writing of any
payment default occurring as to any Assets within three (3) business days after
Trustee receives notice of such default. In the event of a delinquency of a
timely payment in regard to any of the Assets, the Trustee shall inform the
Grantor and the Beneficiary immediately upon Trustee’s receipt of notice of such
delinquency.

8. The Trustee’s Compensation, Expenses, etc.

 

(a) The Grantor shall pay the Trustee, as compensation for its services under
this Agreement, a fee computed at rates determined by the Trustee from time to
time and communicated in writing to the Grantor. The Grantor shall pay or
reimburse the Trustee for all of the Trustee’s expenses and disbursements in
connection with its duties under this Agreement (including attorney’s fees and
expenses), except any such expense or disbursement as may arise from the
Trustee’s negligence, willful misconduct, or lack of good faith. The Trustee
shall be entitled to deduct its compensation and expenses from payments of
dividends, interest and other income in respect of the Assets held in the Trust
Account and deposited into the Income Account as provided in Section 4 of this
Agreement. The Grantor hereby indemnifies the Trustee for, and holds it harmless
against, any loss, liability, costs or expenses (including attorney’s fees and
expenses) incurred or made without negligence, willful misconduct or lack of
good faith on the part of the Trustee, arising out of or in connection with the
performance of its obligations in accordance with the provisions of this
Agreement, including any loss, liability, costs or expenses arising out of or in
connection with the status of the Trustee and its nominee as the holder of
record of the Assets. The Grantor hereby acknowledges that the foregoing
indemnities and Grantor payment and reimbursement obligations shall survive the
resignation or discharge of the Trustee or the termination of this Agreement and
hereby grants the Trustee a lien, right of set-off and security interest in the
funds in the Income Account for the payment of any claim for compensation,
reimbursement or indemnity hereunder.

 

6



--------------------------------------------------------------------------------

(b) No Assets shall be withdrawn from the Trust Account or used in any manner
for paying compensation to, or reimbursement or indemnification of, the Trustee.

9. Resignation or Removal of the Trustee.

 

(a) The Trustee may resign at any time by giving not less than 90 days’ written
notice thereof to the Beneficiary and to the Grantor. The Trustee may be removed
by the delivery of not less than 90 days’ written notice of removal to the
Trustee, executed by both the Grantor and the Beneficiary. Such resignation or
removal shall become effective on the appointment of a successor Trustee and the
transfer to such successor Trustee of all Assets in the Trust Account in
accordance with paragraph (b) of this Section 9.

 

(b) Upon receipt by the proper Parties of the Trustee’s notice of resignation or
a notice of removal, the Grantor and the Beneficiary shall appoint a successor
Trustee. Any successor Trustee shall be a bank that is a member of the Federal
Reserve System and a Qualified United States Financial Institution as specified
by the Securities Valuation Office of the National Association of Insurance
Commissioners or any successor organization or regulatory agency having similar
duties, or chartered in the State of New York, and shall not be a Parent, a
Subsidiary or an Affiliate of the Grantor or the Beneficiary. Upon the
acceptance of the appointment as Trustee hereunder by a successor Trustee and
the transfer to such successor Trustee of all Assets in the Trust Account, the
resignation or removal of the Trustee shall become effective. Thereupon, such
successor Trustee shall succeed to and become vested with all the rights,
powers, privileges and duties of the resigning or removed Trustee, and the
resigning or removed Trustee shall be discharged from any future duties and
obligations under this Agreement, but the resigning or removed Trustee shall
continue after such resignation or removal to be entitled to the benefits of the
indemnities provided herein for the Trustee.

10. Termination of the Trust Account.

 

(a) The Trust Account and this Agreement, except for the indemnities provided
herein, may be terminated only after (i) the Grantor or the Beneficiary has
given the Trustee written notice of its intention to terminate the Trust Account
(the “Notice of Intention”), and (ii) the Trustee has given the Grantor and the
Beneficiary the written notice specified in paragraph (b) of this Section 10.
The Notice of Intention shall specify the date on which the notifying Party
intends the Trust Account to terminate (the “Proposed Date”).

 

(b) Within three days following receipt by the Trustee of the Notice of
Intention, the Trustee shall give written notification (the “Termination
Notice”) to the Beneficiary, the Grantor and the New York Insurance Department
of the date (the “Termination Date”) on which the Trust Account shall terminate.
The Termination Date shall be (a) the Proposed Date if the Proposed Date is at
least 30 days but no more than 45 days subsequent to the date the Termination
Notice is given; (b) 30 days subsequent to the date the Termination Notice is
given, if the Proposed Date is fewer than 30 days subsequent to the date the
Termination Notice is given; or (c) 45 days subsequent to the date the
Termination Notice is given, if the Proposed Date is more than 45 days
subsequent to the date the Termination Notice is given.

 

7



--------------------------------------------------------------------------------

(c) On the Termination Date, upon receipt of written approval of the
Beneficiary, the Trustee shall transfer to the Grantor any Assets remaining in
the Trust Account, at which time all liability of the Trustee with respect to
such Assets shall cease.

11. Definitions.

Except as the context shall otherwise require, the following terms shall have
the following meanings for all purposes of this Agreement (the definitions to be
applicable to both the singular and the plural forms of each term defined if
both forms of such term are used in this Agreement):

The term “Affiliate” with respect to any corporation shall mean a corporation
which directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, such corporation.

The term “Beneficiary” shall include any successor of the Beneficiary by
operation of law including, without limitation, any liquidator, rehabilitator,
receiver or conservator.

The term “control” (including the related terms “controlled by” and “under
common control with”) shall mean the ownership, directly or indirectly, of 10%
or more of the voting securities of a corporation.

The term “Eligible Securities” shall mean and include certificates of deposit
issued by a United States bank and payable in United States legal tender,
including those issued by the Trustee, and securities, including securities
issued by the Trustee, representing investments of the types specified in
subsections (1), (2), (3), (8) and (10) of Section 1404(a) of the New York
Insurance Law; provided, however, that no such securities shall have been issued
by a Parent, a Subsidiary or an Affiliate of either the Grantor or the
Beneficiary.

The term “Person” shall mean and include an individual, a corporation, a
partnership, an association, a trust, an unincorporated organization or a
government or political subdivision thereof.

The term “Parent” shall mean an institution that, directly or indirectly,
controls another institution.

The term “Subsidiary” shall mean an institution controlled, directly or
indirectly, by another institution.

 

8



--------------------------------------------------------------------------------

12. Governing Law; Etc.

This Agreement shall be construed in accordance with the substantive laws of the
State of New York, without regard to conflicts of laws principles thereof. Each
Party hereby waives any and all rights to trial by jury in any legal proceeding
arising out of or relating to this Agreement Each Party consents to the
jurisdiction of any state or federal court situated in New York City, New York
in connection with any dispute arising hereunder. Each Party hereby irrevocably
waives, to the fullest extent permitted by applicable law, any objection which
it may now or hereafter have to the laying of venue of any such proceeding
brought in such a court and any claim that such proceeding brought in such a
court has been brought in an inconvenient forum. The establishment and
maintenance of the Trust Account, and all interests, duties and obligations with
respect thereto, shall be governed by the laws of the State of New York.

Each of the Parties hereby submits to the personal jurisdiction of and each
agrees that all proceedings relating hereto shall be brought in courts located
within the City and State of New York or elsewhere as the Trustee may select.

13. Successors and Assigns.

This Agreement shall extend to and shall be binding upon the Parties hereto and
their respective successors and assignees; provided, that without the prior
written consent of the other Parties hereto, no Party may assign this Agreement
or any of its rights or obligations hereunder, whether by merger, consolidation,
sale of all or substantially all of its assets, liquidation, dissolution or
otherwise, except as relates to a successor Trustee, expressly permitted by
Section 9 of this Agreement.

14. Severability.

In the event that any provision of this Agreement shall be declared invalid or
unenforceable by any regulatory body or court having jurisdiction, such
invalidity or unenforceability shall not affect the validity or enforceability
of the remaining portions of this Agreement.

15. Entire Agreement.

This Agreement constitutes the entire agreement among the Parties, and there are
no understandings or agreements, conditions or qualifications relative to this
Agreement which are not fully expressed in this Agreement.

16. Amendments.

This Agreement may be modified or otherwise amended, and the observance of any
term of this Agreement may be waived, if such modification, amendment or waiver
is in writing and signed by the Parties.

 

9



--------------------------------------------------------------------------------

17. Notices, etc.

Unless otherwise provided in this Agreement, all notices, directions, requests,
demands, acknowledgments and other communications required or permitted to be
given or made under the terms hereof shall be in writing and shall be deemed to
have been duly given or made (a)(i) when delivered personally, (ii) when made or
given by facsimile or other electronic media, or (iii) in the case of mail
delivery, upon receipt by the addressee by use of a national overnight delivery
service and (b) when addressed as follows:

 

   If to the Grantor:      

Union Fidelity Life Insurance Company

251 North Illinois Street, Suite 800

Indianapolis, Indiana 46204-1953

Attention: General Counsel

Facsimile: (317) 536-3897

   If to the Beneficiary:      

Genworth Life Insurance Company of New York

6610 W. Broad Street

Richmond, Virginia 23230

Attn: General Counsel

Facsimile: (804) 281-6005

   If to the Trustee:      

Deutsche Bank Trust Company Americas

60 Wall Street

27th Floor, MS: NYC60-2710

New York, New York 10005

Attention: Jennifer Davis

Facsimile: (732) 578-4593

Each Party may from time to time designate a different address for notices,
directions, requests, demands, acknowledgments and other communications by
giving written notice of such change to the other Parties. All notices,
directions, requests, demands, acknowledgments and other communications relating
to the Beneficiary’s approval of the Grantor’s authorization to substitute
Assets and to the termination of the Trust Account shall be in writing and may
be made or given by prepaid telex, telegraph, telecopier, facsimile or
electronic media.

 

10



--------------------------------------------------------------------------------

18. Headings.

The headings of the Sections and the Table of Contents have been inserted for
convenience of reference only and shall not be deemed to constitute a part of
this Agreement.

19. Counterparts.

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall constitute an original, but such counterparts
together shall constitute but one and the same Agreement.

20. USA PATRIOT Act.

The Grantor and Beneficiary hereby acknowledges that the Trustee is subject to
federal laws, including the Customer Identification Program (“CIP”) requirements
under the USA PATRIOT Act and its implementing regulations, pursuant to which
the Trustee must obtain, verify and record information that allows the Trustee
to identify the Grantor and Beneficiary. Accordingly, prior to opening the Trust
Account hereunder, the Trustee will ask the Grantor and Beneficiary to provide
certain information including, but not limited to, the Grantor’s and
Beneficiary’s name, physical address, tax identification number and other
information that will help the Trustee to identify and verify the Grantor’s and
Beneficiary’s identity such as organizational documents, certificate of good
standing, license to do business, or other pertinent identifying information.
Each of the Grantor and Beneficiary agrees that the Trustee cannot open the
Trust Account hereunder unless and until the Trustee verifies the Grantor’s and
Beneficiary’s identity in accordance with the Trustee’s CIP.

21. Required Disclosure.

The Trustee is authorized to supply any information regarding the Trust Account
and related Assets that is required by any law, regulation or rule now or
hereafter in effect. Each of the Grantor and the Beneficiary agrees to supply
the Trustee with any required information if it is not otherwise reasonably
available to the Trustee.

22. Representations.

Each Party represents and warrants to the others that it has full authority to
enter into this Agreement upon the terms and conditions hereof and that the
individual executing this Agreement on its behalf has the requisite authority to
bind such Party to this Agreement, and that the Agreement constitutes a binding
obligation of such Party enforceable in accordance with its terms.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their respective officers thereunto duly authorized as of the
date first above written.

 

UNION FIDELITY LIFE INSURANCE COMPANY, as Grantor By:   /s/ Irwin L. Don Name:  
Irwin L. Don Title:   Vice President

GENWORTH LIFE INSURANCE COMPANY OF NEW YORK, as Beneficiary By:   /s/ Robert W.
McNutt   /s/ Gary T. Prizzia Name:   Robert W. McNutt   Gary T. Prizzia Title:  
Assistant Treasurer   Treasurer

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee By:   /s/ Kisha A. Holder Name:
  Kisha A. Holder Title:   Vice President By:   /s/ Luigi Sacramone Name:  
Luigi Sacramone Title:   Assistant Vice President

 

12



--------------------------------------------------------------------------------

EXHIBIT A

List of Assets Deposited in the Trust Account

(Market Value as of December 31, 2009)

 

Fund

  

CUSIP

  

Security Name

   Market
Value BGES    677071AB8    OHANA MILITARY COM LLC    1,300,455 BGES    368710AC3
   GENENTECH INC    9,591,824 BGES    931142CB7    WAL MART STORES INC   
3,873,346 BGES    149123BL4    CATERPILLAR INC    8,639,862 BGES    260003AF5   
DOVER CORP    7,786,393 BGES    628312AA8    MUTUAL OMAHA INS CO    2,520,750
BGES    713440BB0    PEPSICO CAP RES INC    1,308,125 BGES    020002AJ0   
ALLSTATE CORP    11,056,635 BGES    057224AK3    BAKER HUGHES INC    5,708,228
BGES    12614QAK1    CPC INTL INC MTN BE    15,891,200 BGES    191216AF7    COCA
COLA CO    1,713,945 BGES    743315AJ2    PROGRESSIVE CORP OH    16,627,461 BGES
   149123BK6    CATERPILLAR INC    2,336,973 BGES    92344GAS5    VERIZON GLOBAL
FDG CORP    1,172,870 BGES    713440BA2    PEPSICO CAP RES INC    210,947 BGES
   92344GAX4    VERIZON GLOBAL FDG CORP    2,425,227 BGES    341081EV5   
FLORIDA PWR + LT CO    4,999,253 BGES    52108MDE0    LB UBS COML MTG TR   
5,065,280 BGES    539830AR0    LOCKHEED MARTIN CORP    11,762,629 BGES   
46629YAC3    J P MORGAN CHASE COML MTG SECS    8,641,403 BGES    29736RAC4   
ESTEE LAUDER COS INC    3,385,366 BGES    059438AK7    BANC ONE CORP   
2,383,441 BGES    293562AD6    ENRON OIL + GAS CO    7,378,910 BGES    755111AF8
   RAYTHEON CO    27,804,352 BGES    828807AQ0    SIMON PPTY GROUP LP   
1,070,350 BGES    373334FS5    GEORGIA PWR CO    1,051,300 BGES    64952GAE8   
NEW YORK LIFE INS CO    10,589,545 BGES    771367BX6    ROCHESTER GAS + ELEC
CORP    4,036,200 BGES    29736RAA8    ESTEE LAUDER COS INC    914,841 BGES   
983024AG5    WYETH    5,519,706 BGES    78387GAQ6    SBC COMMUNICATIONS INC   
4,936,492 BGES    079860AK8    BELLSOUTH CORP    4,904,230 BGES    438516AR7   
HONEYWELL INTL INC    1,532,693 BGES    020002AT8    ALLSTATE CORP    8,051,480
BGES    05530AAA3    BB+T CAP TR II    4,700,000 BGES    141781AU8    CARGILL
INC    13,401,990 BGES    26442CAE4    DUKE ENERGY CAROLINAS LLC    8,418,107
BGES    66586GCD7    NORTHERN TRUST CO BANK MTN    11,195,212

 

Page 1 of 8



--------------------------------------------------------------------------------

BGES    796253T93    SAN ANTONIO TEX ELEC + GAS    12,544,375 BGES    73358WAJ3
   PORT AUTH N Y + N J    8,481,130 BGES    677050AF3    OGLETHORPE POWER CORP
   6,998,717 BGES    61746WGD6    MORGAN STANLEY DEAN WITTER CAP    88,510 BGES
   110122AC2    BRISTOL MYERS SQUIBB CO    11,143,060 BGES    126149AD5    CPC
INTL INC    11,729,821 BGES    165087AL1    CHESAPEAKE + POTOMAC TEL CO VA   
5,338,150 BGES    172967AQ4    CITIGROUP INC    5,149,705 BGES    451866SX6   
ILLINOIS CENT RR CO    5,149,600 BGES    532457AP3    LILLY ELI + CO   
3,454,712 BGES    694606AA2    PACIFIC MUTUAL    1,338,806 BGES    743917AH9   
PRUDENTIAL INS CO AMER    846,648 BGES    913017AS8    UNITED TECHNOLOGIES CORP
   2,633,505 BGES    25468PCA2    DISNEY WALT CO NEW MTN BOOK    4,503,388 BGES
   665228BQ4    NORTHERN IL GAS CO    2,149,940 BGES    672319AZ3    OAKLAND
CALIF PENSION OBLIG    1,726,697 BGES    742718CB3    PROCTER + GAMBLE CO   
2,556,916 BGES    913017BK4    UNITED TECHNOLOGIES CORP    21,316,748 BGES   
797440BH6    SAN DIEGO GAS + ELEC CO    2,193,145 BGES    532457BA5    LILLY ELI
+ CO    1,985,744 BGES    46631BAB1    J P MORGAN CHASE COML MTG SECS   
13,276,214 BGES    494368BC6    KIMBERLY CLARK CORP    86,305,636 BGES   
882721S61    TEXAS ST    10,006,200 BGES    585055AN6    MEDTRONIC INC   
27,129,355 BGES    646139W35    NEW JERSEY ST TPK AUTH TPK REV    40,544,922
BGES    713440AZ8    PEPSICO CAP RES INC    2,005,153 BGES    037411AJ4   
APACHE CORP    6,071,750 BGES    149123BJ9    CATERPILLAR INC    20,329,913 BGES
   278058AM4    EATON CORP    898,253 BGES    812293AB4    SEARIVER MARITIME
FINL HLDGS    29,116,693 BGES    45138LAN3    IDAHO PWR CO SECD MTN BOOK   
472,105 BGES    929766GS6    WACHOVIA BK COML MTG TR    3,488,829 BGES   
030955AN8    AMERITECH CAP FDG CORP    1,926,173 BGES    046003JU4    ASSOCIATES
CORP NORTH AMER    5,165,478 BGES    172967AR2    CITIGROUP INC    937,536 BGES
   200339AJ8    COMERICA BK DETROIT    4,396,450 BGES    386088AH1    DIAGEO
INVESTMENT CORP    12,218,530 BGES    755111AU5    RAYTHEON CO    2,266,394 BGES
   172967BU4    CITIGROUP INC    4,179,667 BGES    52108HTA2    LB UBS COML MTG
TR    7,057,319 BGES    66765RBJ4    NORTHWEST NAT GAS CO SECD    23,453,400
BGES    05529MAA0    BB+T CAP TR I    823,876 BGES    548661CJ4    LOWES
COMPANIES INC    2,958,771 BGES    983024AL4    WYETH    10,334,180 BGES   
842400FF5    SOUTHERN CA EDISON CO    8,678,420 BGES    031162AW0    AMGEN INC
   10,783,064 BGES    20825CAQ7    CONOCOPHILLIPS    7,419,122

 

Page 2 of 8



--------------------------------------------------------------------------------

BGES

   167560PL9    CHICAGO ILL MET WTR RECLAMATIO    22,412,925

BGES

   037411AK1    APACHE CORP    8,689,660

BGES

   037411AM7    APACHE CORP    5,300,473

BGES

   075887AQ2    BECTON DICKINSON + CO    2,198,658

BGES

   592173AE8    METROPOLITAN LIFE INS CO    3,799,473

BGES

   635405AM5    NATIONAL CITY CORP    20,759,796

BGES

   8447HBAA0    SOUTHTRUST BK BIRMINGHAM AL    1,073,890

BGES

   911596AL8    U S BANCORP ORE    3,251,790

BGES

   913017BJ7    UNITED TECHNOLOGIES CORP    1,465,343

BGES

   74456QAP1    PUBLIC SVC ELEC GAS CO    2,838,633

BGES

   039483AU6    ARCHER DANIELS MIDLAND CO    3,840,606

BGES

   209111EL3    CONSOLIDATED EDISON CO NY INC    2,026,525

BGES

   373334GC9    GEORGIA PWR CO    2,516,889

BGES

   26442CAA2    DUKE ENERGY CAROLINAS LLC    3,143,557

BGES

   68389XAE5    ORACLE CORP    10,906,262

BGES

   694308GN1    PACIFIC GAS + ELEC CO    12,199,582

BGES

   914713C83    UNIVERSITY N C UNIV REVS    4,727,350

BGES

   055960AA6    BNP PARIBAS CAP TR    2,940,000

BGES

   072732AC4    BAYER CORP    4,786,850

BGES

   207597CZ6    CONNECTICUT LT + PWR CO    3,171,223

BGES

   260003AC2    DOVER CORP    2,244,120

BGES

   362320BA0    GTE CORP    5,124,399

BGES

   592173AC2    METROPOLITAN LIFE INS CO    1,097,370

BGES

   828783AT7    SIMON DEBARTOLO GROUP L P    2,124,280

BGES

   842400EB5    SOUTHERN CA EDISON CO    5,481,889

BGES

   93884PDH0    WASHINGTON GAS LT CO MTN    2,095,400

BGES

   677071AD4    OHANA MILITARY CMNTYS LLC    4,939,452

BGES

   4042Q1AA5    HSBC BK USA    4,825,185

BGES

   172967CT6    CITIGROUP INC    1,740,791

BGES

   020002AS0    ALLSTATE CORP    4,181,372

BGES

   871829AJ6    SYSCO CORP 4 2    4,927,133

BGES

   4042Q1AB3    HSBC BK USA NA GLOBAL MTN    8,392,958

BGES

   589331AM9    MERCK + CO INC    10,419,002

BGES

   207597EE1    CONNECTICUT LT + PWR CO    1,844,881

BGES

   071813AM1    BAXTER INTL INC    1,109,590

BGES

   239753DJ2    DAYTON HUDSON CORP    1,032,720

BGES

   31771EAR2    FINANCING CORP PRINC FICO STRP    7,717,388

BGES

   33738MAB7    FIRST UN NATL BK NC CHARLOTTE    2,064,200

BGES

   589331AD9    MERCK + CO INC    556,719

BGES

   744516AB1    PUBLIC SVC CO N C INC    28,104,250

BGES

   649081AA4    NEW VY GENERATION IV    1,772,826

BGES

   505588BA0    LACLEDE GAS CO    11,428,975

BGES

   737679CZ1    POTOMAC ELEC PWR CO    467,205

BGES

   665772CA5    NORTHERN STS PWR CO MN    2,857,898

BGES

   797440BK9    SAN DIEGO G + E    10,572,044

BGES

   86357VAF6    SETS TRUST NO 1999 5    13,186,916

BGES

   31359M6M0    FANNIE MAE    25,837,500

 

Page 3 of 8



--------------------------------------------------------------------------------

BGES

   312916AL3    FEDERAL HOME LN MTG PC GTD    1,009,881

BGES

   31359FWJ3    FEDERAL NATL MTG ASSN GTD    321,044

BGES

   312905TW2    FEDERAL HOME LN MTG PC GTD    70,321

BGEU

   22540AJ74    CREDIT SUISSE FIRST BOSTON MTG    2,498,090

BGEU

   337357AA5    FIRST UNION CAPITAL I    9,900,000

BGEU

   61746WYZ7    MORGAN STANLEY DEAN WITTER    458,918

BGEU

   12513YAC4    CITIGROUP    2,230,370

BGEU

   69351UAL7    PPL ELEC UTILS CORP    17,109,913

BGEU

   22540A3F3    CREDIT SUISSE FIRST BOSTON MTG    19,703,683

BGEU

   359262AT9    FROST NATL BK SAN ANTONIO TX    1,975,380

BGEU

   46625MLR8    J P MORGAN CHASE COML MTG SECS    216,051

BGEU

   36242DSQ7    GS MTG SECS CORP    4,368,355

BGEU

   466247RS4    JPMMT 2005 A4 3A3    11,385,694

BGEU

   337368AB0    FIRST UN NATL BK BK OF AMER NA    18,743,707

BGEU

   49337EAA8    KEYSPAN GAS EAST CORP MTN    1,005,210

BGEU

   929766CR2    WACHOVIA BK COML MTG TR    307,695

BGEU

   31393BU52    FEDERAL NATL MTG ASSN REMIC    2,842,285

BGEU

   86359B2B6    STRUCTURED ASSET SECS CORP    359,015

BGEU

   20173VAB6    COMMERCIAL MTG TR    3,909,594

BGEU

   74005PAQ7    PRAXAIR INC    6,023,175

BGEU

   247109BQ3    DELMARVA PWR + LT CO    11,069,179

BGEU

   742718DL0    PROCTER + GAMBLE CO    5,355,432

BGEU

   46625MKK4    JP MORGAN CHASE COML MTG SECS    7,758,068

BGEU

   557497AL8    MADISON GAS + ELEC CO    74,115

BGEU

   589331AK3    MERCK + CO INC    3,053,028

BGEU

   949761AJ9    WELLS FARGO MTG BACKED SECS    608,984

BGEU

   46631BAB1    J P MORGAN CHASE COML MTG SECS    1,000,822

BGEU

   693304AM9    PECO ENERGY CO    21,686,270

BGEU

   06052GAD0    BAAT 2009 3A A4    4,967,563

BGEU

   05946XLW1    BAFC 2004 C 2A1    18,999,025

BGEU

   90333WAA6    U S BK NATL ASSN MINNEAPOLIS    5,353,321

BGEU

   210523AD8    CONSUMERS FDG LLC    1,736,051

BGEU

   59022HAC6    MERRILL LYNCH MORTGAGE TRUST    1,593,896

BGEU

   976843BG6    WISCONSIN PUB SVC CORP    11,000,300

BGEU

   61746WGE4    MSDWC 2001 DFMA B    3,361,390

BGEU

   913017BC2    UNITED TECHNOLOGIES CORP    2,110,920

BGEU

   74432GAA5    PRUDENTIAL COML MTG TR    173,639

BGEU

   396789EQ8    GREENWICH CAP COML FDG CORP    2,106,431

BGEU

   31393XFT9    FNMA GRANTOR TRUST    4,378,166

BGEU

   842400EY5    SOUTHERN CA EDISON CO    11,373,811

BGEU

   72018QAJ0    PIEDMONT NATL GAS INC    4,223,520

BGEU

   694308GP6    PACIFIC GAS + ELEC CO    11,092,037

BGEU

   66989HAA6    NOVARTIS CAP CORP    31,234,488

BGEU

   3038204B7    FAIRFAX CNTY VA    13,068,603

BGEU

   43812WAD9    HAROT 2009 3 A4    7,012,711

BGEU

   904764AG2    UNILEVER CAPITAL    12,513,600

 

Page 4 of 8



--------------------------------------------------------------------------------

BGEU

   913017BD0    UNITED TECHNOLOGIES CORP    2,116,725

BGEU

   842434CA8    SOUTHERN CA GAS CO    5,361,300

BGEU

   929766LW1    WACHOVIA BK COML MTG TR    2,892,073

BGEU

   61745MUZ4    MORGAN STANLEY CAP I INC    1,823,513

BGEU

   46625YJF1    J P MORGAN CHASE COML MTG SECS    7,381,297

BGEU

   64953BAP3    NEW YORK LIFE GLOBAL FDG    26,312,750

BGEU

   87244EAG7    TIAA GLOBAL MKTS INC MTN    10,717,800

BGEU

   709223VZ1    PENNSYLVANIA ST TPK COMMN TPK    17,243,950

BGEU

   929227D45    WANU 2002 S8 2B2    1,326,912

BGEU

   38374G5G3    GOVERNMENT NATL MTG ASSN    10,492,417

BGEU

   38373YNN0    GOVERNMENT NATL MTG ASSN GTD    10,183,484

BGEU

   3133T0J70    FEDERAL HOME LN MTG PC GTD    732,340

BGEU

   38373QKG5    GOVERNMENT NATL MTG ASSN    443,222

BGEV

   05566GAA7    BNP PARIBAS US MTN    7,975,575

BGEV

   742718CB3    PROCTER + GAMBLE CO    255,692

BGEV

   949746JM4    WELLS FARGO + CO NEW    3,706,473

BGEV

   039483AU6    ARCHER DANIELS MIDLAND CO    4,800,757

BGEV

   595620AE5    MIDAMERICAN ENERGY CO    9,865,798

BGEV

   438516AR7    HONEYWELL INTL INC    4,393,721

BGEV

   532457BA5    LILLY ELI + CO    3,723,269

BGEV

   92978QAC1    WACHOVIA BK COML MTG TR    14,729,599

BGEV

   67021CAE7    NSTAR ELEC CO    4,238,000

BGEV

   26442CAG9    DUKE ENERGY CAROLINAS LLC    8,150,817

BGEV

   742718DN6    PROCTER + GAMBLE CO    15,412,929

BGEV

   709223VZ1    PENNSYLVANIA ST TPK COMMN TPK    8,114,800

BGEV

   166751AJ6    CHEVRON CORP    18,210,950

BGEV

   29157TAA4    EMORY UNIVERSITY    10,742,867

BGEV

   59259NZH9    METROPOLITAN TRANSN AUTH N Y D    5,857,236

BGEV

   072732AC4    BAYER CORP    957,370

BGEV

   149123BF7    CATERPILLAR INC    15,975,717

BGEV

   191216AF7    COCA COLA CO    3,999,205

BGEV

   386088AH1    DIAGEO INVESTMENT CORP    7,862,624

BGEV

   589331AE7    MERCK + CO INC    8,859,495

BGEV

   594185AQ3    MICHIGAN BELL TEL CO    6,219,640

BGEV

   665772BN8    NORTHERN STS PWR CO MN    4,718,362

BGEV

   871829AD9    SYSCO CORP    623,966

BGEV

   010392EE4    ALABAMA PWR CO    1,948,900

BGEV

   64952GAE8    NEW YORK LIFE INS CO    6,906,225

BGEV

   548661CJ4    LOWES COMPANIES INC    7,396,927

BGEV

   07388QAE9    BEAR STEARNS COML MTG SECS TR    8,491,190

BGEV

   20772GF45    CONNECTICUT ST    7,756,441

BGEV

   250847ED8    DETROIT EDISON CO    5,253,663

BGEV

   678858BJ9    OKLAHOMA GAS + ELEC CO    12,942,684

BGEV

   737679DC1    POTOMAC ELEC PWR CO    14,167,675

BGEV

   878091BC0    TEACHERS INSUR + ANNUITY    15,486,150

BGEV

   097023AK1    BOEING CO    1,254,860

 

Page 5 of 8



--------------------------------------------------------------------------------

BGEV    478160AF1    JOHNSON + JOHNSON    1,152,975 BGEV    589331AD9    MERCK +
CO INC    1,113,439 BGEV    976656BP2    WISCONSIN ELEC PWR CO    3,199,920 BGEV
   695114BT4    PACIFICORP    4,963,194 BGEV    172967BL4    CITIGROUP INC   
5,001,595 BGEV    743315AL7    PROGRESSIVE CORP OH    5,023,544 BGEV   
906548BY7    UNION ELEC CO    2,182,950 BGEV    020002AS0    ALLSTATE CORP   
6,105,753 BGEV    871829AJ6    SYSCO CORP 4 2    1,478,140 BGEV    250847DZ0   
DETROIT EDISON CO    2,368,750 BGEV    478160AN4    JOHNSON + JOHNSON   
21,492,512 BGEV    773903AE9    ROCKWELL AUTOMATION INC    6,209,375 BGEV   
744448CA7    PUBLIC SVC CO COLO    1,119,678 BGEV    26442TAB3    DUKE UNIV   
23,703,135 BGEV    406216AX9    HALLIBURTON CO    9,513,880 BGEV    589331AQ0   
MERCK AND CO INC    7,407,876 BGEV    755111AU5    RAYTHEON CO    2,266,394 BGEV
   8447HBAA0    SOUTHTRUST BK BIRMINGHAM AL    1,073,890 BGEV    20825CAF1   
CONOCOPHILLIPS    2,562,884 BGEV    6503668C4    NEWARK N J    359,391 BGEV   
771367BX6    ROCHESTER GAS + ELEC CORP    4,036,200 BGEV    209111EF6   
CONSOLIDATED EDISON CO NY INC    4,966,750 BGEV    59156RAJ7    METLIFE INC   
4,243,858 BGEV    250847EA4    DETROIT EDISON CO    3,993,674 BGEV    927804FA7
   VIRGINIA ELEC + PWR CO    12,917,731 BGEV    250847EB2    DETROIT EDISON CO
   2,192,553 BGEV    059512AE3    BANC AMER COML MTG TR 2007 3    8,221,772 BGEV
   52109PAG0    LB UBS MTG TR    2,417,568 BGEV    00440EAK3    ACE INA HLDG INC
   6,908,558 BGEV    61166WAG6    MONSANTO CO NEW    10,473,871 BGEV   
70109HAH8    PARKER HANNIFIN CORP MEDIUM    5,277,219 BGEV    26875PAC5    EOG
RES INC    3,681,806 BGEV    89837LAA3    TRUSTEES OF PRINCETON UNIV   
7,044,381 BGEV    882722KF7    TEXAS ST    59,775,970 BGEV    914713C83   
UNIVERSITY N C UNIV REVS    7,091,025 BGEV    347314BF2    FORT EUSTIS/STORY
HOUSE    5,951,400 BGEV    00077TAA2    ABN AMRO BANK    1,917,901 BGEV   
008117AH6    AETNA INC    1,936,760 BGEV    057224AK3    BAKER HUGHES INC   
3,310,772 BGEV    149123BJ9    CATERPILLAR INC.    8,371,141 BGEV    742741AA9
   PROCTER + GAMBLE PROFIT    2,502,448 BGEV    87612EAK2    TARGET CORP   
5,338,114 BGEV    079867AM9    BELLSOUTH TELECOMMUNICATIONS    2,107,390 BGEV   
110122AC2    BRISTOL MYERS SQUIBB CO    5,970,466 BGEV    141781AF1    CARGILL
INC    2,278,360 BGEV    638671AC1    NATIONWIDE MUT INS CO    2,882,580 BGEV   
842434CD2    SOUTHERN CA GAS CO    3,721,349

 

Page 6 of 8



--------------------------------------------------------------------------------

BGEV    4042Q1AA5    HSBC BK USA    7,237,777 BGEV    438516AT3    HONEYWELL
INTL INC    2,299,861 BGEV    927804FB5    VIRGINIA ELEC + PWR CO    10,340,926
BGEV    059511AB1    BANC AMER COML MTG TR 2007 2    16,017,596 BGEV   
26442CAA2    DUKE ENERGY CAROLINAS LLC    5,239,261 BGEV    842400FJ7 .   
SOUTHERN CA EDISON CO    4,531,725 BGEV    263901AA8    DUKE ENERGY IND !NC   
5,492,832 BGEV    58013MEG5    MCDONALDS CORP MEDIUM TERM NTS    20,949,648 BGEV
   89837LAB1    TRUSTEES OF PRINCETON UNIV    4,289,741 BGEV    002824AV2   
ABBOTT LABS    2,105,127 BGEV    842400FL2    SOUTHERN CA EDISON CO   
27,667,716 BGEV    52555LAA1    LELAND STANFORD JR UNIV CA MTN    5,388,530 BGEV
   532457AP3    LILLY ELI + CO    4,606,282 BGEV    604074AA2    MINNESOTA
MUTUAL LIFE INS CO    3,201,924 BGEV    665228BQ4    NORTHERN IL GAS CO   
2,149,940 BGEV    31771C2B0    FINANCING CORP CPN FICO STRIPS    17,596,380 BGEV
   38141GEA8    GOLDMAN SACHS GROUP INC    4,680,588 BGEV    737679CZ1   
POTOMAC ELEC PWR CO    2,195,864 BGEV    67021CAC1    NSTAR ELEC CO   
10,352,859 BGEV    45138LAT0    IDAHO PWR CO SECD MEDIUM TERM    2,601,050 BGEV
   26442CAB0    DUKE ENERGY CAROLINAS LLC    6,555,192 BGEV    031162AW0   
AMGEN INC    10,783,064 BGEV    341099CL1    FLORIDA PWR CORP    5,451,931 BGEV
   740816AE3    PRESIDENT FELLOWS HARVARD COLL    16,525,650 BGEV    134429AT6
   CAMPBELL SOUP CO    9,814,202 BGEV    677050AF3    OGLETHORPE POWER CORP   
7,998,533 BGEV    134429AG4    CAMPBELL SOUP CO    13,967,780 BGEV    278058AM4
   EATON CORP    1,616,855 BGEV    33735YAA6    FIRST UNION CAPITAL II   
490,000 BGEV    172967BU4    CITIGROUP INC    8,359,335 BGEV    798703AY0    SAN
LUIS OBISPO CNTY CALIF    3,973,858 BGEV    001822AA3    ANZ CAP TR I   
3,000,120 BGEV    742718DB2    PROCTER + GAMBLE CO    797,901 BGEV    913017BJ7
   UNITED TECHNOLOGIES CORP    244,224 BGEV    341081EV5    FLORIDA PWR + LT CO
   3,124,533 BGEV    209111EM1    CONSOLIDATED EDISON CO NY INC    15,910,016
BGEV    693304AH0    PECO ENERGY CO REO AS EXELON    5,204,692 BGEV    29736RAC4
   ESTEE LAUDER COS INC    2,539,025 BGEV    36962G4B7    GENERAL ELEC CAP CORP
   39,188,297 BGEV    031162AZ3    AMGEN INC    8,054,314 BGEV    898361AA8   
TRUSTEES AMHERST COLLEGE    15,708,150 BGEV    219207AB3    CORNELL UNIVERSITY
   15,925,012 BGEV    645913AS3    NEW JERSEY ECONOMIC DEV AUTH S    35,967,150
BGEV    195869AJ1    COLONIAL PIPELINE CO    1,577,940 BGEV    575767AE8   
MASSACHUSETSS MUT LIFE INS CO    5,087,400 BGEV    983024AG5    WYETH   
11,922,564 BGEV    144141CV8    CAROLINA PWR + LT CO    6,207,188

 

Page 7 of 8



--------------------------------------------------------------------------------

BGEV    12479MAB4   

CBC INS REV SECURITIZATION LLC

     2,972,425 BGEV    59156RAM0   

METLIFE INC

     6,125,924 BGEV    368710AC3   

GENENTECH INC

     2,877,547 BGEV    4042Q1AB3   

HSBC BK USA NA GLOBAL MTN

     2,797,653 BGEV    026874AZ0   

AMERICAN INTL GROUP INC

     8,268,750 BGEV    110122AP3   

BRISTOL MYERS SQUIBB CO

     5,239,065 BGEV    207597DX0   

CONNECTICUT LT + PWR CO

     6,291,500 BGEV    38373MEQ9   

GOVERNMENT NATL MTG ASSN GTD

     11,647,521 BGEV    38373Y6Z2   

GOVERNMENT NATL MTG ASSN

     3,996,027 BGEV    38374B6R9   

GNR 2003 73 Z

     2,871,852 BGEV    31394LJD5   

FEDERAL HOME LN MTG CORP

     4,632,217 BGEV    38373MJR2   

GNR 2003 96 Z

     1,993,564 BGEV    76116FAE7   

RESOLUTION FDG CORP PRINC STRP

     60,262,000 BGEV    31394FTA3   

FNR 2005 83 AZ

     14,305,759                   

Total:

   $ 2,482,100,042             

 

Page 8 of 8



--------------------------------------------------------------------------------

EXHIBIT B

Specific Categories of Assets for Investments and Substitutions - Trust Account

The following specific categories of investments, as provided and defined in NY
CLS Ins § 1404, shall be used for investments and/or substitutions of Assets
with the Trust Account, pursuant to Section 3(b) of the Trust Agreement:

1. Government Obligations, as are more specifically described in NY CLS Ins §
1404(a)(1);

2. Obligations of American Institutions, as are more specifically described in
NY CLS Ins § 1404(a)(2);

3. Preferred or Guaranteed Shares of American Institutions, as are more
specifically described in NY CLS Ins § 1404(a)(3);

4. Equity Interests, as are more specifically described in NY CLS Ins §
1404(a)(8);

5. Investment Companies, as are more specifically described in NY CLS Ins §
1404(a)(10) provided that, any money market funds used for investments of
cash/assets must be NAIC approved and rated AAAm by Standard & Poor’s and Aaa by
Moody’s ; and

6. Any other specific categories of investments that may, at some time in the
future, be authorized pursuant to NY CLS Ins

§ 1404, or any other relevant regulation or statute.

Any amendments to NY CLS Ins § 1404, or any other relevant regulation or
statute, which reduces or eliminates any specific categories of Assets available
for investment and/or substitution within the Trust Account shall automatically
be incorporated into this Exhibit B.